                                                                                           E-FILED IN OFFICE - NS
                        Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 1 of 27  CLERK OF STATE COURT
                                                                                     GWINNETT COUNTY, GEORGIA
                                                                                               21-C-00302-S3
                                                                                          1/15/2021 12:13 AM


                                                                                          CLERK OF STATE COURT


                                                               21-C-00302-S3




Copy from re:SearchGA
                                                                                EXHIBIT A
                                                                                           E-FILED IN OFFICE - NS
                        Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 2 of 27  CLERK OF STATE COURT
                                                                                     GWINNETT COUNTY, GEORGIA
                                                                                               21-C-00302-S3
                                                                                          1/15/2021 12:13 AM


                                                                                          CLERK OF STATE COURT




                                                                 21-C-00302-S3




Copy from re:SearchGA
                        Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 3 of 27




Copy from re:SearchGA
                        Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 4 of 27




Copy from re:SearchGA
                        Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 5 of 27




Copy from re:SearchGA
                        Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 6 of 27




Copy from re:SearchGA
                        Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 7 of 27




Copy from re:SearchGA
                        Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 8 of 27




Copy from re:SearchGA
                        Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 9 of 27




Copy from re:SearchGA
                    Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 10 of 27




Copy from re:SearchGA
                    Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 11 of 27




Copy from re:SearchGA
                                                                                         E-FILED IN OFFICE - NS
                    Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 12 of 27   CLERK OF STATE COURT
                                                                                   GWINNETT COUNTY, GEORGIA
                                                                                            21-C-00302-S3
                                                                                       1/15/2021 12:13 AM


                                                                                        CLERK OF STATE COURT




                                                                                 21-C-00302-S3




             15TH                     JANUARY                   21

                                                              TIANA P. GARNER,




Copy from re:SearchGA
                                                                                         E-FILED IN OFFICE - NS
                    Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 13 of 27   CLERK OF STATE COURT
                                                                                   GWINNETT COUNTY, GEORGIA
                                                                                            21-C-00302-S3
                                                                                       1/15/2021 12:13 AM


                                                                                        CLERK OF STATE COURT




                                                                                 21-C-00302-S3




             15TH                  JANUARY                       21

                                                              TIANA P. GARNER,




Copy from re:SearchGA
                                                                                         E-FILED IN OFFICE - NS
                     Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 14 of 27  CLERK OF STATE COURT
                                                                                   GWINNETT COUNTY, GEORGIA
                                                                                             21-C-00302-S3
                                                                                        1/15/2021 12:13 AM


                                                                                        CLERK OF STATE COURT




                                                                                 21-C-00302-S3




              15TH                    JANUARY                    21

                                                              TIANA P. GARNER,




Copy from re:SearchGA
                                                                                         E-FILED IN OFFICE - NS
                    Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 15 of 27   CLERK OF STATE COURT
                                                                                   GWINNETT COUNTY, GEORGIA
                                                                                            21-C-00302-S3
                                                                                       1/15/2021 12:13 AM


                                                                                        CLERK OF STATE COURT




                                                                                 21-C-00302-S3




             15TH                      JANUARY                   21

                                                              TIANA P. GARNER,




Copy from re:SearchGA
                                                                                          E-FILED IN OFFICE - NS
                     Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 16 of 27   CLERK OF STATE COURT
                                                                                    GWINNETT COUNTY, GEORGIA
                                                                                             21-C-00302-S3
                                                                                        1/15/2021 12:13 AM


                                                                                         CLERK OF STATE COURT




                                                                                  21-C-00302-S3




              15TH                     JANUARY                    21

                                                               TIANA P. GARNER,




Copy from re:SearchGA
                                                                                       E-FILED IN OFFICE - NS
                    Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 17 of 27 CLERK OF STATE COURT
                                                                                 GWINNETT COUNTY, GEORGIA
                                                                                            21-C-00302-S3
                                                                                       1/15/2021 12:13 AM


                                                                                       CLERK OF STATE COURT




                                                             21-C-00302-S3




Copy from re:SearchGA
                    Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 18 of 27




Copy from re:SearchGA
                                                                                           E-FILED IN OFFICE - AK
             Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 19 of 27            CLERK OF STATE COURT
                                                                                     GWINNETT COUNTY, GEORGIA
                                                                                              21-C-00302-S3
                                                                                         3/17/2021 11:44 AM
                                                                                                TIANA P. GARNER

                            IN THE STATE COURT OF GWINNETT COUNTY
                                       STATE OF GEORGIA

 DEBRA JEAN VAN HORN

               Plaintiff,                            CIVIL ACTION
                                                     FILE NO.: 21-C-00302-S3
 v.

 SHELTON TRUCKING, LLC, LARRY
 THOMAS HURLEY, HUDSON
 INSURANCE COMPANY a/k/a HUDSON
 INSURANCE GROUP, JOHN DOE and
 XYZ CORPORATIONS 1-5

               Defendants.

 ACKNOWLEDGMENT OF SERVICE OF DEFENDANT LARRY THOMAS HURLEY

            COMES NOW, Defendant Larry Thomas Hurley, by and through the undersigned counsel,

and hereby acknowledges due, proper, and sufficient service of Plaintiff’s Complaint. Other and

further service is hereby waived.

            Respectfully submitted this 17th day of March, 2021.

                                                MCMICKLE, KUREY & BRANCH, LLP

                                                /s/ Elenore C. Klingler
                                                KEVIN P. BRANCH
                                                Georgia Bar No. 111839
                                                ELENORE C. KLINGLER
                                                Georgia Bar No. 425190
                                                Attorneys for Defendant Larry Thomas Hurley
217 Roswell Street, Suite 200
Alpharetta, GA 30009
Telephone: (678) 824-7800
Facsimile:     (678) 824-7801
Email: kpb@mkblawfirm.com
        eklingler@mkblawfirm.com




M0705042.1 15291
             Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 20 of 27




                                   CERTIFICATE OF SERVICE

            This is to certify that I have this day served a copy of the foregoing

ACKNOWLEDGMENT OF SERVICE OF DEFENDANT LARRY THOMAS HURLEY by

depositing same in the United States Mail in a properly addressed envelope with adequate postage

thereon to:

 Randal E. Fry                                   Clay S. O’Daniel
 Kimberly DeWitt Mowbray                         William S. Weston
 The Fry Law Firm                                O’Daniel McDonald, LLC
 1720 Peachtree Street, N.W., Suite 500          9040 Roswell Rd., Suite 500
 Atlanta GA 30309                                Atlanta, GA 30350
 Attorneys for Plaintiff                         Attorneys for Shelton Trucking and Hudson
                                                 Insurance Company


            This 17th day of March, 2021.

                                                   /s/ Elenore C. Klingler
                                                _______________________________________
                                                ELENORE C. KLINGLER
                                                For the Firm




M0705042.1 15291
                                                                                       E-FILED IN OFFICE - AK
        Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 21 of 27             CLERK OF STATE COURT
                                                                                 GWINNETT COUNTY, GEORGIA
                                                                                           21-C-00302-S3
                                                                                       3/17/2021 1:42 PM
                                                                                            TIANA P. GARNER

                    IN THE STATE COURT OF GWINNETT COUNTY
                               STATE OF GEORGIA

DEBRA JEAN VAN HORN,          *
                              *
     Plaintiff,               *                     CIVIL ACTION FILE NO.:
                              *
v.                            *                     21-C-00302-S3
                              *
SHELTON TRUCKING, LLC, LARRY  *
THOMAS HURLEY, HUDSON         *
INSURANCE COMPANY aka HUDSON *
INSURANCE GROUP, JOHN DOE and *
XYZ CORPORATIONS 1-5,         *
                              *
     Defendants.              *

ACKNOWLEDGMENT OF SERVICE OF DEFENDANTS SHELTON TRUCKING, LLC
  AND HUDSON INSURANCE COMPANY AKA HUDSON INSURANCE GROUP

       COMES NOW, Clay S. O’Daniel of O’Daniel McDonald, LLC, on behalf of

DEFENDANTS SHELTON TRUCKING, LLC and HUDSON INSURANCE COMPANY AKA

HUDSON INSURANCE GROUP hereby acknowledges due, proper and sufficient service of

Plaintiff’s Complaint. Other and further service is waived.

       Respectfully submitted this 17th day of March, 2021.

                                             O’DANIEL MCDONALD, LLC

                                             /s/Clay S. O’Daniel
                                             Clay S. O’Daniel
                                             Georgia Bar No. 843070
                                             Joel P. Purser
                                             Georgia Bar No. 748466
                                             9040 Roswell Road, Suite 500
                                             Atlanta, GA 30350-3939
                                             (404) 419-6300
                                             (404) 419-6301 (fax)
                                             codaniel@odmclaw.com
                                             wweston@odmclaw.com

                                             Attorneys for Defendants Shelton Trucking, LLC
                                             and Hudson Insurance Company aka Hudson
                                             Insurance Group
        Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 22 of 27




                               CERTIFICATE OF SERVICE

       I     HEREBY    CERTIFY     that   a     true   and   correct   copy   of   the   foregoing

ACKNOWLEDGMENT OF SERVICE OF DEFENDANTS SHELTON TRUCKING, LLC AND

HUDSON INSURANCE COMPANY AKA HUDSON INSURANCE GROUP was duly served

upon all counsel of record by using the Odyssey eFileGA system for service to the below counsel

of record:


                                 Kimberly DeWitt Mowbray
                                    The Fry Law Firm
                                 1720 Peachtree Street, NW
                                         Suite 500
                                    Atlanta, GA 30309

                                    Kevin P. Branch
                              McMickle, Kurey & Branch, LLP
                                   217 Roswell Street
                                 Alpharetta, GA 30009

       This 17th day of March, 2021.


                                              /s/Clay S. O’Daniel
                                              Clay S. O’Daniel
                                                                                          E-FILED IN OFFICE - AK
        Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 23 of 27                CLERK OF STATE COURT
                                                                                    GWINNETT COUNTY, GEORGIA
                                                                                              21-C-00302-S3
                                                                                          3/17/2021 1:42 PM
                                                                                               TIANA P. GARNER

                     IN THE STATE COURT OF GWINNETT COUNTY

                                    STATE OF GEORGIA

DEBRA JEAN VAN HORN,                *
                                    *
      Plaintiff,                    *     CIVIL ACTION FILE NO.:
                                    *
v.                                  *     21-C-00302-S3
                                    *
SHELTON TRUCKING, LLC, LARRY        *
THOMAS HURLEY, HUDSON               *
INSURANCE COMPANY aka HUDSON *
INSURANCE GROUP, JOHN DOE and       *
XYZ CORPORATIONS 1-5,               *
                                    *
      Defendants.                   *
______________________________________________________________________________

 CONSENT MOTION TO DISMISS DEFENDANT HUDSON INSURANCE COMPANY
           AKA HUDSON INSURANCE GROUP WITHOUT PREJUDICE
______________________________________________________________________________

        Plaintiff in the above-captioned matter, by and through counsel and with the consent of

Defendants Shelton Trucking, LLC, Larry Thomas Hurley and Hudson Insurance Company aka

Hudson Insurance Group, move pursuant to O.C.G.A. § 9-11-21 for an Order dropping and

dismissing without prejudice Defendant Hudson Insurance Company aka Hudson Insurance Group

as a party to this action.

        WHEREFORE, Plaintiff prays that this Motion be granted, and that Defendant Hudson

Insurance Company aka Hudson Insurance Group be dropped and dismissed without prejudice as

a Defendant to this action.



                              [SIGNATURES ON FOLLOWING PAGE]
       Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 24 of 27




      Respectfully submitted, this 17th day of March, 2021.


THE FRY LAW FIRM                                  O’DANIEL McDONALD, LLC


/s/Kimberly DeWitt Mowbray (signed                /s/Clay S. O’Daniel
w/express permission by CSO)
Randal E. Fry                                     Clay S. O’Daniel
Georgia Bar No. 278799                            Georgia Bar No. 843070
Kimberly DeWitt Mowbray                           Joel P. Purser
Georgia Bar No. 567798                            Georgia Bar No. 748466
1720 Peachtree Street, NW, Suite 500              9040 Roswell Road, Suite 500
Atlanta, GA 30309                                 Atlanta, GA 30350-3939
(404) 969-1284                                    (404) 419-6300
(404) 969-1285 (fax)                              (404) 419-6301 (fax)
randy@thefryfirm.com                              codaniel@odmclaw.com
kimberly@thefrylawfirm.com                        wweston@odmclaw.com

Attorney for Plaintiff                            Attorneys for Defendants Shelton
                                                  Trucking, LLC and Hudson Insurance
                                                  Company aka Hudson Insurance Group

McMICKLE, KUREY & BRANCH, LLP

/s/Kevin P. Branch (signed w/express
permission by CSO)
Kevin P. Branch
Georgia Bar No. 111839
Elenore C. Klingler
Georgia Bar No. 425190
217 Roswell Street
Alpharetta, GA 30009
(678) 814-7800
(678) 824-7801 (fax)
kpb@mkblawfirm.com

Attorney for Defendant Larry Thomas Hurley
       Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 25 of 27




                             CERTIFICATE OF SERVICE

       The undersigned attorney does hereby certify that a true and correct copy of CONSENT

MOTION TO DISMISS DEFENDANT HUDSON INSURANCE COMPANY AKA HUDSON

INSURANCE GROUP WITHOUT PREJUDICE was duly served upon all counsel of record by

using the Odyssey eFileGA system for service to the below counsel of record:

                                      Clay S. O’Daniel
                                    O’Daniel McDonald
                                9040 Roswell Road, Suite 500
                                     Atlanta, GA 30350

                                    Kevin P. Branch
                              McMickle, Kurey & Branch, LLP
                                   217 Roswell Street
                                 Alpharetta, GA 30009

       This 17th day of March, 2021.

                                                   /s/Kimberly   DeWitt     Mowbray   (signed
                                                   w/express permission byCSO)
                                                   Kimberly DeWitt Mowbray
       Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 26 of 27




                     IN THE STATE COURT OF GWINNETT COUNTY
                                STATE OF GEORGIA

DEBRA JEAN VAN HORN,                       *
                                           *
       Plaintiff,                          *       CIVIL ACTION FILE NO.:
                                           *
v.                                         *       21-C-00302-S3
                                           *
SHELTON TRUCKING, LLC, LARRY               *
THOMAS HURLEY, JOHN DOE and                *
XYZ CORPORATIONS 1-5,                      *
                                           *
       Defendants.                         *

          PROPOSED ORDER GRANTING CONSENT MOTION TO DISMISS
           DEFENDANT HUDSON INSURANCE COMPANY AKA HUDSON
                 INSURANCE GROUP WITHOUT PREJUDICE

       The Plaintiff’s Consent Motion to Dismiss Defendant Hudson Insurance Company aka

Hudson Insurance Group Without Prejudice having been read and considered, IT IS HEREBY

ORDERED that the Plaintiff’s Consent Motion is GRANTED and Hudson Insurance Company

aka Hudson Insurance Group is dismissed from this action without prejudice pursuant to O.C.G.A.

§ 9-11-21. The caption shall be amended accordingly as shown above.

       SO ORDERED this ____ day of _____________________, 2021.


                                    ______________________________________
                                    JUDGE CARLA BROWN
                                    GWINNETT COUNTY STATE COURT
Prepared By:

/s/Clay S. O’Daniel
Clay S. O’Daniel
Georgia Bar No. 843070
O’Daniel McDonald, LLC
9040 Roswell Road, Suite 500
Atlanta, GA 30350
404-419-6300
codaniel@odmclaw.com
                                                                   E-FILED IN OFFICE - AK
Case 1:21-cv-01146-JPB Document 1-1 Filed 03/22/21 Page 27 of 27 CLERK OF STATE COURT
                                                             GWINNETT COUNTY, GEORGIA
                                                                       21-C-00302-S3
                                                                   3/18/2021 2:11 PM
                                                                        TIANA P. GARNER
